Citation Nr: 1414988	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for sleep apnea, claimed secondary to diabetes mellitus.

5.  Entitlement to service connection for an eye condition, claimed secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from March 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board observes that VA regulations require the agency of original jurisdiction (AOJ) to furnish the Veteran and his representative a supplemental statement of the case (SSOC) if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2013).  With regard to the Veteran's claims of service connection for diabetes mellitus, an SOC addressing that claim was issued in February 2011.  The following month, the Veteran filed a VA Form 9 and submitted additional evidence consisting of articles containing information in support of his specific theory of exposure to herbicides while stationed aboard the USS Manatee.  An SSOC was not thereafter issued.  Because this additional evidence is pertinent to the issue on appeal, a remand of the Veteran's claim of service connection for diabetes mellitus is required for the issuance of an SSOC.  This is so because this evidence was received by the AOJ before the Veteran's appeal with respect to those issues was certified by the Board in March 2013.  See 38 C.F.R. §§ 19.31.  The Board also finds that the evidence submitted by the Veteran raises certain questions requiring further development regarding his potential exposure to Agent Orange, as set forth in the remand directives below.

Concerning the Veteran's claims of service connection for an eye condition, sleep apnea, and peripheral neuropathy of the upper and lower extremities, because the Veteran has asserted his belief that those conditions are secondary to his diabetes mellitus, they too must be remanded as they are inextricably intertwined with the remanded claim of service connection for diabetes mellitus.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board also notes that the AOJ denied service connection for diabetes mellitus upon finding that the evidence failed to demonstrate a diagnosis of such.  However, the Veteran has asserted that he was diagnosed as having diabetes mellitus in 1998 and private treatment records dated in March 2002 show that the Veteran had been prescribed Glucophage, which is a drug used to treat type II diabetes.  Notably, however, later records do not indicate a diagnosis of diabetes mellitus.  Thus, on remand, the Veteran should be requested to submit evidence confirming that he has been diagnosed as having diabetes mellitus.

Turning to the Veteran claims of service connection for hearing loss, the Board notes that results of audiometric testing conducted as part of an October 2009 VA examination confirm that the Veteran has hearing loss for VA disability purposes.  See 38 C.F.R. § 3.385 (2013).  Further, the Board finds no reasons discount the Veteran's assertions of in-service noise exposure related to his service duties as a pipefitter and on account of the proximity of the engine room to his sleeping quarters.  The Veteran also reporting having difficulties understanding people while in service and experiencing diminished hearing acuity within a year of separation from service.  In the instant case, however, the VA audiologist stated that she could not, without resorting to speculation, attribute the Veteran's hearing loss to service given the absence of hearing data at separation.  (In this regard, the Board notes that only whispered voice tests were administered at separation, which tests "are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02)).  

Although the audiologist stated why she was unable to render the requested opinion, the Board finds that, in light of the Veteran's assertions and the fact that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between in-service exposure to loud noise and a current disability, see Hensley v. Brown, 5 Vet. App. 155 (1993), the Board finds that the matter must be remanded for further development as set forth below so as to ensure the adequacy of the evidence used for evaluation purposes.  

Regarding the Veteran's claim of service connection for tinnitus, the Board notes that VA audiologist indicated on the examination report that there was no current complaints of tinnitus and tinnitus was not present.  However, the audiologist erroneously stated that there was no current claim for tinnitus.  Thus, it is unclear whether the audiologist questioned the Veteran regarding his claimed tinnitus.  Given that the Veteran has testified that he experienced ringing in his ears, which symptoms started in service, the Board finds that this matter must also be remanded for a new VA examination that addresses whether the Veteran in fact has tinnitus and, if so, the likelihood that any such tinnitus is related to service.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he either submit evidence showing that he has been diagnosed as having diabetes mellitus or identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess evidence demonstrating treatment related to his diabetes mellitus.  The Veteran should be asked to sign any necessary authorizations for release of private records to VA and the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  The AOJ should review the information provided by the Veteran along with his March 2011 VA Form 9, as well as the Veteran's assertion that he was exposed to Agent Orange as a result of handling cargo containers and transferring supplies from other ships, and specifically the USS Krishna, that operated primarily or exclusively on the inland waterways, and contact the U.S. Army and Joint Services Records Research Center (JSRRC) in an attempt to verify whether any ship identified by the Veteran would have been transporting Agent Orange and/or whether the Veteran may have come into contact with Agent Orange on account of his proximity to ships that operated on the inland waterways.

3.  The Veteran should thereafter be afforded a VA audiology examination to evaluate his claims of service connection for hearing loss and tinnitus.  The claims folder, and a copy of this remand, must be provided to and reviewed by the audiologist as part of the examination.  

The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The audiologist should review all of the service records pertaining to the Veteran's hearing, and any post-service records contained in the claims folder, to specifically include the Veteran's lay statements regarding the onset and continuity of symptoms.  The audiologist must also consider the impact of the Veteran's noted in-service noise exposure from being a pipefitter.

After considering the pertinent information in the record in its entirety, the VA examiner should provide an opinion with respect to whether it at least as likely as not that the Veteran has hearing loss that had its onset in service or is otherwise related to his military service, to include his indicated in-service noise exposure and in-service problems with hearing.  If the audiologist concludes than an etiology opinion cannot be rendered without resorting to speculation due to the absence of audiometric testing data at separation, the audiologist should consider the holding in Hensley, supra, outlined above and comment on why such data is necessary to render such an opinion.

The audiologist should also indicate whether the Veteran indeed has tinnitus and, if so, provide an opinion with respect to whether it at least as likely as not that the Veteran's tinnitus that had its onset in service or is otherwise related to his military service, to include his indicated in-service noise exposure.

If the audiologist finds that the evidence and known medical principles weigh against a finding that hearing loss and/or tinnitus is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also discuss the significance of any post-service audiological data and comment on the impact of any post-service noise exposure on the Veteran's current hearing loss or tinnitus.  Any findings and conclusions should be reconciled with the other evidence of record.  

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should review the record, to include all evidence in the claims file which has not previously been addressed in the February 2011 SOC of record, and re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


